DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al (JP 2017-193472).
The Higuchi et al reference teaches an apparatus for edge defined film feed growth, EFG, note entire reference.  The apparatus consists of a die.  The lower part of the die contacts a melt.  The die shape is a rectangle, which one side faces a seed. There is a short side and a long side of the die, note figure 2.  The die has a plurality of slits that extend from the melt side to the seed side.  The longitudinal direction of the die slit openings are parallel to each other and the short side, note figures and translation para 0048-0058.  
In regards to claim 2, the Higuchi et al teaches the slits are parallel to the short sides, note figure 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 to 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (JP 2017-193472).
The Higuchi et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the distances and intervals of the die openings.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable distances and intervals of the dies and slits in the Higuchi et al reference in order to grow a uniform single crystal, noting the reference para 0020 teaches that the dies and slits distances and intervals can be varied.
  Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (JP 2017-193472) in view of Watanabe et al (Jp Jr of Phy).
The Higuchi et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the process of doped oxide growth by EFG.  However, the Watanabe et al reference teaches a doped oxide growth by EFG, note translation.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Higuchi et al reference by the teachings of the Watanabe et al reference to grow a doped oxide using the die in order to increase the use of the dies.  Further, in regards to claim 7, the doping profile in the combined references would inherently be similar to the claim as a similar die is used to grow the crystal, which meets the limitations of the claims.


	The Fukuda, Watanabe, Koshi and Aida references are merely cited of interest as showing the state of the art of EFG.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714